DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2012/0054838 A1) and Kothari (U.S. Pub. No. 2014/0086493 A1)


As per claims 1 and 9 Kim disclosed a method for controlling content in a video media stream (Figures 5 & 10, paragraph.9) {Content comprises a photo, a video}, the method comprising:
imaging a scene with a camera of an electronic device (paragraphs 47-48, 94 and 152):
{Automatically recognize the face of the first user and apply the appropriate security level to the content};
identifying, using an identity recognition function, an individual having a face from among the one or more detected faces by determining that the face is a face of an individual having a social relationship on social media with a user of the electronic device (paragraphs. 94, 95, 101 and 135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}:
seeking approval, using an approval function, from the identified individual to participate in the video media stream (Figure.10, paragraph.95 and 136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}; and
upon an approval from the identified individual to participate in the video media stream (paragraphs. 95 and 136) {Stored tag information may function as a type of security information. For example, a second user may not be permitted to capture the user's face or a particular region of the user's face may be differently displayed when a user's tag information has been registered with an SNS site}, generating the video media stream, using the camera of the electronic device, with the face of the identified individual being visible (paragraph.135 and 136). Although Kim disclosed individuals participating in a video stream in a social network, however Kim did not explicitly {Permission seeking and granting procedure between individuals of a social network to view content}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the utilization of approval seeking function between individuals in a social network as disclosed by Kothari in the method disclosed by Kim in order to make the method more scalable, secure and user friendly.

As per claim 2 Kim-Kothari disclosed the method according to claim 1, further comprising, upon a non-approval from the identified individual to participate in the video media stream, generating the video media stream with the face of the identified individual being masked using a masking function (Kim, Figures.5 & 10, paragraphs. 135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}.

As per claim 3 Kim-Kothari disclosed the method according to claim 1, wherein the act of generating the video media stream comprises masking, using a masking function, faces present in the imaged scene, for which an approval to participate in the video media stream has not been given (Kim, Figures.5 & 10, paragraphs. 135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}.

As per claim 4 Kim-Kothari disclosed the method according to claim 1, wherein the act of identifying an individual having a face from among the one or more detected faces is performed by accessing a database (Kim, paragraph. 95) {Social Network Service (SNS) site storage maintaining social relationships} comprising facial features of individuals having a social relationship on social media with the user of the electronic device (Kim, paragraphs. 135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}.

As per claim 5 Kim-Kothari disclosed the method according to claim 4, wherein the act of seeking approval from the identified individual to participate in the video media stream (Kim, paragraphs.135-136). comprises checking an approval entry in the database (Kim, paragraph. 95) {Social Network Service (SNS) site storage maintaining social relationships}.

As per claim 6 Kim-Kothari disclosed the method according to claim 5, wherein the database is stored on a social media server (Kim, paragraph. 95) {Social Network Service (SNS) site storage maintaining social relationships}, and wherein the act of identifying comprises:
sending an identity request from the electronic device to the social media server, the identity request comprises information pertaining to facial features of the detected face (Kim, paragraphs. 135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}.; and determining, at the social media server, the identity of the individual having the detected face (Kim, paragraph.101).

As per claim 7 Kim-Kothari disclosed the method according to claim 1, wherein the act of seeking approval from the identified individual to participate in the video media stream comprises sending a request for approval to an electronic device linked to the identified individual (Kim, paragraphs.95, 135 and 136) {Information pertaining to the individuals is to include device information of the individuals is registered at the Social Network Service (SNS) Site}. Although Kim disclosed individuals participating in a video stream in a social network, however Kim did not explicitly disclose the utilization of approval seeking function between individuals in a social network. In the same field of endeavor Kothari disclosed the utilization of approval seeking function between individuals in a social network (paragraphs. 47-51) {Permission seeking and granting procedure between individuals of a social network to view content}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the utilization of approval seeking 


As per claim 8 Kim-Kothari disclosed the method according to claim 1, further comprising:
detecting, using the face detection function, a new face in the scene while generating the video media stream (Kim, paragraph.101) {Automatically recognize the face of the first user and apply the appropriate security level to the content};
determining, using the identity recognition function, that the new face is a face of a new individual having a social relationship on social media with the user of the electronic device (Kim, Paragraphs. 94 and 95);
seeking approval, using an approval function, from the new individual having the new face to participate in the video media stream (Kim, paragraphs.135-136) {SNS site via server or controller determines the relationship between users by analyzing tag information (I.E identifiers pertaining to the user to include face detection, user information, permissions etc.)  and implements control measures accordingly}; and
upon an approval from the identified new individual having the new face to participate in the video media stream, generating the video media stream with the new face being visible (Kim, paragraphs. 94, 95, 101 and 136-136). Although Kim disclosed individuals participating in a video stream in a social network, however Kim did not explicitly disclose the utilization of approval seeking function between individuals in a social network. In the same field of endeavor Kothari disclosed the utilization of approval {Permission seeking and granting procedure between individuals of a social network to view content}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the utilization of approval seeking function between individuals in a social network as disclosed by Kothari in the method disclosed by Kim in order to make the method more scalable, secure and user friendly.

As per claim 10 Kim disclosed a social media server comprising:
a database of social relationships, the database comprising a plurality of entries (paragraph. 95) {Social Network Service (SNS) site storage maintaining social relationships}, wherein each entry comprises facial features and thereto linked data pertaining to an individual of the face (paragraph.101) {the controller 180 may automatically recognize the face of the first user and apply the appropriate security level to the content.}, and data pertaining to social relationships between individuals in t4he database (paragraph.104) {user may set a security level to a restricted setting for a group on a SNS site, for example, the user may restrict content viewed by a cyworld-friend group (FIG. 3B). When a second user belonging to the group associated with a restricted setting accesses the content, a face of the user associated the content may be censored.}; a transceiver (paragraphs.43) configured to, from an electronic device, receive an approval request seeking approval for an individual to participate in a video media stream, wherein the approval request comprises information pertaining to facial {Utilization of control circuits} configured to:
identify, by using an identity recognition function and by accessing the database (paragraph. 95), an individual by determining that the information pertaining to facial features belongs to an individual having a social relationship on social media with the user of the electronic device (paragraphs.95, 135 and 136) {Information pertaining to the individuals is to include device information of the individuals is registered at the Social Network Service (SNS) Site}; seek approval from the identified individual to participate in a video media stream (paragraphs. 135 and 136): wherein, upon an approval from the identified individual to participate in the video media stream, the transceiver (paragraphs.43) is further configured to send an approval response to the electronic device instructing the electronic device to generate the video media stream with the face of the individual being visible (paragraphs.135-136). Although Kim disclosed individuals participating in a video stream in a social network, however Kim did not explicitly disclose the utilization of approval seeking function between individuals in a social network. In the same field of endeavor Kothari disclosed the utilization of approval seeking function between individuals in a social network (paragraphs. 47-51) {Permission seeking and granting procedure between individuals of a social network to view content}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the utilization of approval seeking function between individuals in a social network as disclosed by Kothari in the method disclosed by Kim in order to make the method more scalable, secure and user friendly.
As per claim 11 Kim-Kothari disclosed the social media server according to claim 10, wherein the approval request further comprises data pertaining to an identity of a user of the electronic device (Kim, paragraphs.95, 135 and 136) {Information pertaining to the individuals is to include device information of the individuals is registered at the Social Network Service (SNS) Site}.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647